DETAILED ACTION
1.	Claims 1-10, as filed by Preliminary Amendment on 11/27/2019, are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 01/28/2020 and 04/06/2021 have been considered by the examiner. Initialed copies are attached.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0275661 A1), in view of Akiike (US 2016/0013465 A1).
	As to claim 1, Kim teaches a binder composition for an electrochemical device electrode comprising a water-soluble polymer and water (see para. 0024-0027, 0054-0057: a binder composition which uses water as a dispersion medium), wherein the water soluble polymer includes a nitrile group-containing monomer unit and an ethylenically unsaturated carboxylic acid monomer unit (see para. 0035, 0039-0042: examples of monomer (b) include acrylonitrile/methacrylonitrile and examples of monomer (c) capable of controlling adhesion include (1) unsaturated monocarboxylic acid monomers, e.g. acrylic acid and (2) unsaturated dicarboxylic acid monomers, e.g. itaconic acid; para. 0052: polymer particles prepared by a conventional polymerization process known to one skilled in the art).
	Kim is silent as to the weight average molecular weight (MW) of the water-soluble polymer, thus fails to disclose the feature of the polymer having a MW of less than 1,000 and not more than 50,000, as required by instant claim 1.
	However, Akiike, in analogous art of binder compositions for an electrode (see para. 0173), teaches water-soluble polymers having an acidic group-containing monomer unit, for example monocarboxylic acids and dicarboxylic acids (see para. 0046-0051; correspond to the “ethylenically unsaturated carboxylic acid monomer units” recited in claim 1) and other structural units, for example α,β-unsaturated nitrile compounds such as acrylonitrile and methacrylonitrile (see para. 0058) having a weight average molecular weight of preferably 1,000 or more and preferably 15,000 or less. A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
Therefore, in view of the teaching of Akiike, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the binder composition taught by Kim by incorporating the weight-average molecular weight of water-soluble polymer taught by Akiike to arrive at the claimed invention because Kim suggests that the binder may further comprise a molecular weight modifier and that the polymer particles are prepared by a conventional polymerization process and the temperature/time selected herein (see Kim para. 0049-0050, 0052). Akiike clearly teaches using water-soluble polymers having the claimed low weight-average molecular weight range in electrode/battery compositions. Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed molecular weight for the binder composition with a reasonable expectation of success for use in electrode devices, and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
	As to claims 2-3, modifed Kim teaches the binder composition for an electrochemical device electrode according to claim 1, wherein fractional content of the nitrile group-containing monomer unit in the water-soluble polymer is not less than 20 mass% and not more than 80 mass% (see para. 0039-0040: monomer (b) vinyl monomer, e.g. acrylonitrile, is used preferably in amount of 20-60 parts by weight per 100 parts by weight of the binder polymer); wherein fractional content of the ethylenically unsaturated carboxylic acid monomer unit in the water-soluble polymer is not less than 20 mass% and not more than 80 mass% (see para. 0042: monomer (c) is  prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
As to claims 4-5, modified Kim teaches the binder composition for an electrochemical device electrode according to claim 1, wherein the nitrile group-containing monomer unit is a (meth)acrylonitrile unit (see para. 0039) and wherein the ethylenically unsaturated carboxylic acid monomer unit is an ethylenically unsaturated dicarboxylic acid monomer unit (see para. 0042).
As to claim 6, modified Kim teaches the binder composition for an electro-chemical device electrode according to claim 1, further comprising a particulate polymer (see para. 0061: if desired, the electrode slurry may further comprise a supplementary binder, which is clear motivation for including a [second] polymer in the form of particles, since Kim’s first binder in in the form of polymer particles). It is noted that instant claim 1 does not exclude the [first] water-soluble polymer being in the form of polymer particles.
As to claim 7, modified Kim teaches the binder composition according to claim 6, but fails to explicitly disclose the fractional content of the water-soluble polymer.
However, as to claim 7, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the fractional content (mass%) of water-soluble polymer relative to the particulate polymer in the composition based on routine experimentation and the disclosures of Kim and Akiike (for example, see Akiike para. 0059).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
Kim and Akiike teach a composition for an electrochemical device electrode comprising: the binder composition for an electrochemical device according to claim 1 (see citations above); and an electrode active material (see Kim para. 0058-0062: slurry for an electrode comprises (a) the binder, (b) an electrode active material, and, if desired, other additives).
	As to claim 9, Kim and Akiike teach an electrode for an electrochemical device comprising: a current collector and an electrode mixed material layer formed using the composition for an electrochemical device electrode according to claim 8 (see citations above and Kim para. 0063-0066).
As to claim 10, Kim and Akiike teach an electrochemical device comprising the electrode for an electrochemical device according to claim 9 (see citations above and Kim para. 0067-0080; in Kim para. 0072: examples of electrochemical devices include all types of primary batteries, secondary batteries, etc.; see Akiike para. 0017-0020: lithium ion secondary batteries).


Examiner’s Note
6.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is .  


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        September 11, 2021